Citation Nr: 1727290	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for status post-laceration, right upper arm with stable scar.

2.  Entitlement to a rating in excess of 50 percent from May 23, 2012 for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a 30 percent rating for an adjustment disorder and granted service connection for a scar on the upper right arm, evaluated as noncompensable.  The Veteran filed timely notice of disagreements (NODs) in August 2009 and June 2011. 

In an October 2013 rating decision, the RO assigned a 50 percent rating as of May 23, 2012 for PTSD (previously evaluated as an adjustment disorder).  As this rating decision did not grant the maximum benefit sought on appeal, the Board will analyze whether a higher rating is warranted.  The Board notes that it has already reviewed the evidence of record and granted the Veteran a 50 percent rating, but no higher, prior to May 23, 2012, in its July 2014 decision.  Therefore, the Board is only considering the time period from May 23, 2012 in this decision. 

In August 2012, the Veteran presented testimony during a hearing before a Decision Review Officer at the Jackson, Mississippi RO.  In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  Transcripts of the hearings are associated with the claims file.  

In July 2014, the Board remanded the case for further development of the record, including obtaining VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for PTSD and a total disability rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he has one scar of the right upper arm that is painful but stable.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no more, for status post-laceration, right upper arm with stable scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.21, 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in May 2012, February 2013, and October 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Analysis

In February 2011, the Veteran was granted service connection for a status post-laceration, right upper arm stable scar.  His scar was rated as noncompensable under the General Rating Formula for scarring under 38 C.F.R. § 4.118, DC 7805.  The Veteran contends that the scar should be granted a compensable rating.  Specifically, the Veteran states that weather changes make his scar tender and that his scar is itchy.

Under the rating criteria, according to Diagnostic Code 7805, which applies to other scars, including linear scars, and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such Diagnostic Codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118.

DC 7800 pertains to burn scars, scars, or other disfigurement, of the head, face, or neck.  DC 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and non-linear.  A deep scar is one associated with underlying soft tissue damage.  DC 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and non-linear.  

DC 7804 pertains to scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804, note 1.  A 10 percent rating is warranted if there are one or two scars that are unstable or painful.  A 20 percent rating is warranted if there are three or four scars that are unstable or painful.  A 30 percent rating is warranted if there are five or more scars that are unstable or painful.  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, note 2.  

The Veteran was afforded a VA examination in May 2012.  The Veteran reported having fallen and sustained a laceration to his right upper arm that required debridement, cleansing, and suturing.  The Veteran denied any additional treatment or problem associated with the scar except for mild pain of the underlying structure of the right upper arm.  The Veteran reported pain in his right arm that was aggravated by cold weather and that he experienced mild weakness in his right arm.  However, his scar did not affect his work duties as a salesman or restrict his performance of chores at home.  Functionally, the Veteran was independent in activities of daily living, transfers, and ambulation.  Upon examination, the examiner found an 8 cm by 0.1 cm "V"-shaped scar on the medial aspect of the right upper arm which was superficial, slightly hyper-pigmented, well healed, smooth, flat, and stable, with no adherence to the underlying tissue.  The texture of the scar was normal with that of the surrounding skin and the Veteran denied pain of the scar on examination.  The examiner found no loss or limitation of range of motion, muscle loss, crusting, scaling, inflammation, disfigurement, or edema associated with the scar. 

The Veteran was afforded a VA examination in March 2016.  The Veteran reported that the scar on his upper right arm had not changed since the May 2012 examination, except that now it would become tender with temperature changes.  The Veteran reported that he had not sought additional treatment for the scar or had additional problems with the scar.  The examination report reflects that the Veteran was found to have two linear scars in the medial aspect of the right bicep area, one being 8 cm long and the other 0.1 cm long.  No other scars were found on the Veteran.  The examiner found that the scars did not result in limitation of function, did not impact the Veteran's ability to work, nor were there any other signs or symptoms associated with the scar.  The scar was neither painful nor unstable, or both.  The examiner noted that the scar was superficial, well healed, smooth, flat, and stable.  There was no adherence to the underlying tissue.  The texture of the scar was normal with that of the surrounding skin.  The Veteran denied pain of the scar.  There was no loss or limitation of motion, muscle loss, disfigurement, or chronic skins changes attributable to the scar. 

The Board notes that it appears that the March 2016 VA examiner recorded the measurements of the Veteran's scar as two separate scars being 8 cm and 0.1 cm, rather than one scar being 8 cm long by 0.1 cm wide as previously recorded.  However, the examiner referred to only one scar in the remarks section and the rest of the medical evidence of record is consistent with the Veteran having one scar on his right bicep.

However, the medical evidence of record is conflicting as to whether the Veteran's scar is painful or not.  In May 2012, the Veteran reported mild pain of the underlying structure of the arm, but denied pain of the scar upon examination.  In March 2016, the Veteran reported that the scar became tender with temperature changes, but upon examination, the scar was not found to be painful.  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, he is competent to report that his scar is painful, especially during weather changes.  Although the Veteran has made conflicting statements regarding whether his scar is painful, the Board finds that, based on all the evidence, and resolving any reasonable doubt in favor of the Veteran, the Veteran's scar is painful. 

The Board finds that the medical evidence of record reflects that the Veteran has one painful scar that is stable.  Therefore, under DC 7804, a 10 percent disability rating is warranted.  A higher rating is not warranted under DC 7804 as the medical evidence of record does not reflect that the Veteran has more than one painful scar, or that his scar is both painful and unstable. 

A separate higher rating is not warranted under DC 7805, as the May 2012 and March 2016 VA examinations reflect that the Veteran has no functional limitations due to his scar. 

As the Veteran's scar is located on his upper arm, rather than the head, face, or neck, DC 7800 is inapplicable.   

The medical evidence of record reflects that the Veteran's scar is superficial and linear, rather than deep or non-linear; therefore, DC 7801and 7802 are also inapplicable in this case. 

The Veteran, who is left handed, has claimed that sometimes his right grip becomes weak and his fingers become numb.  Due to this, he has trouble with shoe laces, buttons, and cutting pieces of meat.  He has claimed intermittent pain in the forearm and hand, for which he takes ibuprofen.  However, a March 2016 peripheral nerve examination revealed no evidence of a peripheral nerve lesion.  The examiner opined that the Veteran's subjective complaints could not be related to his service-connected laceration as there was no anatomical basis for a relationship. 

Therefore, an additional rating based on a nerve disability is not warranted. 

The Veteran has stated that when the injury occurred, there was muscle involvement, specifically, that the doctors removed a piece of his muscle.  See May 2014 hearing testimony.  On examination in 2012 and 2016, no muscle loss was noted. The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding the severity of his scarring; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed in the above compensation examination medical opinions that the Veteran's scar is superficial in nature.

Resolving all reasonable doubt in favor of the Veteran, the Board finds a 10 percent rating, but no more, is warranted for the Veteran's stable and painful status post-laceration, right upper arm scar.


ORDER

A rating of 10 percent, but no more, for status post-laceration, right upper arm with stable scar is granted.



REMAND

The Board sincerely regrets further delay from the additional remand of the claims for an increased rating for posttraumatic stress disorder and entitlement to a total disability rating based upon individual unemployability, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration. 

The Veteran contends that a higher rating is warranted for his PTSD and that his service-connected disabilities, specifically PTSD, prevent him from working. 

In July 2014, the Board remanded the claims back so that conflicting and/or unclear opinions regarding the severity of the Veteran's PTSD could be clarified.  

In a March 2016 VA examination report, the examiner made reference to mental health treatment notes from 2015, suggesting that the Veteran was in treatment for his PTSD.  In an October 2016 VA examination report, the examiner noted that the Veteran reported that he had been receiving all of his mental health treatment at the VA.

It does not appear that these treatment records have been associated with the electronic claims file and therefore the Board cannot review them as part of the record on appeal.  Thus, the Board must remand the case so that the RO can obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  The most recent VA treatment records on file are dated in May 2013.

With regard to the issue of entitlement to a TDIU, a decision on the increased rating claim for PTSD being remanded herein may affect the claim for a TDIU.  Any grant of an increased rating claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since May 2013 and associate them with the Veteran's electronic claims file.

2.  After completing the above, and any other development as may be indicated, the Veteran's claims for an increased rating for PTSD and entitlement to TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


